EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended February 19, 2010 February 19, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.1% -0.3% -8.2% Class B Units -0.1% -0.3% -8.3% Legacy 1 Class Units 0.0% -0.2% -7.9% Legacy 2 Class Units 0.0% -0.2% -8.0% GAM 1 Class Units -0.5% 0.0% -7.8% GAM 2 Class Units -0.5% 0.0% -7.8% GAM 3 Class Units -0.6% -0.1% -8.0% S&P 500 Total Return Index2 3.2% 3.5% -0.2% Barclays Capital U.S. Long Government Index2 -0.6% -2.0% 0.5% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Wheat Increase Elevated demand forecasts fostered by reports of strong international grains sales Sugar Decrease Liquidations from large commodity funds Livestock markets Increase Concerns that poor weather conditions will disrupt livestock sales Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Increase Positive U.S. economic data and U.S. Federal Reserve comments stating that monetary stimulus initiatives may be coming to an end Japanese Yen Decrease Increased demand for riskier assets Great British Pound Decrease Data showing weak near-term growth prospects for the UK economy Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Crude Oil Increase Bullish economic data showing an increase in U.S. industrial production Natural Gas Decrease Reports indicating a smaller-than-expected drawdown in U.S. inventories Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
